Donald L. Corbin, Chief Judge, concurring. I concur with the majority’s determination that the trial court did not err in its denial of appellant’s motion to suppress. In reaching its decision, this court correctly utilized the balancing test enunciated in United States v. Hensley, 469 U.S. 221 (1985). However, the facts of this case present a close question as to whether Officer Redding had reasonable suspicion under the totality of the circumstances to make an investigative stop of appellant’s jeep. In the case at bar, Officer Redding’s “reasonable suspicion” consisted of a radio dispatch alerting officers to be on the lookout for a jeep and his personal observations of that jeep after following it for four blocks. Its driver had allegedly committed the crimes of driving while intoxicated and shooting fireworks out of the window. The dispatch was extremely specific and provided the license number as well as the owner’s name. This is in sharp contrast to the general information provided by the radio dispatcher in Van Patten v. State, 16 Ark. App. 83, 697 S.W.2d 919 (1985). There, the appellant successfully argued that the arresting officer did not have reasonable cause to stop him. He based his argument on the fact he was not committing any traffic violations at the time of the stop as well as the vague dispatch. In the instant case, appellant Reeves committed no traffic violations prior to the stop of his vehicle and the record reflects that he was not charged with D WI or shooting fireworks. Officer Redding testified that he followed appellant’s jeep for approximately four blocks after verifying the license number as matching the one broadcast. He observed the manner in which the jeep pulled out of the parking lot, its slow rate of speed and occasional weaving and he concluded the driver was probably under the influence of alcohol. His investigatory stop of appellant’s jeep was based on these observations and the radio dispatch. Although an extremely close question is involved here, I concur with the result reached by the majority. The United States Supreme Court has traditionally limited the reach of any Fourth Amendment exception to that which is necessary to accommodate the identified needs of society. Arkansas v. Sanders, 442 U.S. 753 (1979). Accordingly, cases such as this require close scrutiny by our courts and each will be decided on its particular facts.